Opinion filed November 29, 2018




                                       In The

        Eleventh Court of Appeals
                                     __________

                              No. 11-18-00320-CV
                                  __________

       IN RE MEMORIAL PARK MEDICAL CENTER, INC.

                                  Original Proceeding


                     MEMORANDUM OPINION
      Memorial Park Medical Center, Inc. has filed in this court an original
proceeding, which is styled “Petition for Writ of Mandamus, Enforcement of
Judgments and Request for Injunctive Relief.” This original proceeding stems from
ongoing litigation involving Memorial Park and John Green. See Memorial Park
Medical Center, Inc. v. Green, No. 11-11-00159-CV, 2013 WL 3336609 (Tex.
App.—Eastland June 27, 2013, no pet.) (mem. op.); see also Green v. Memorial
Park Medical Center, Inc., No. 07-15-00143-CV, 2016 WL 1179207 (Tex. App.—
Amarillo Mar. 25, 2016, no pet.) (mem. op.). Despite the title of the petition that is
before us now, Memorial Park does not ask for mandamus relief or for enforcement
of a judgment; instead, Memorial Park requests that we issue a writ of injunction
directed at John Green to enjoin him from “prosecuting the $9,020 judgment and
sanctions against Memorial Park pending Memorial Park’s appeal to this Court and
upholding the jurisdiction of the Travis County District Court.”
        An intermediate court of appeals has limited injunctive powers and is only
authorized to issue writs of mandamus against certain judges in our district and to
issue “other writs necessary to enforce the jurisdiction of the court.” TEX. GOV’T
CODE ANN. § 22.221(a) (West Supp. 2018). A court of appeals “has no original
jurisdiction to grant writs of injunction, except to protect its jurisdiction over the
subject matter of a pending appeal, or to prevent an unlawful interference with the
enforcement of its judgments and decrees.” In re Smith, No. 10-03-390-CV, 2004
WL 254079, at *1 (Tex. App.—Waco Feb. 11, 2004, no pet.) (mem. op.) (quoting
Ott v. Bell, 606 S.W.2d 955, 957 (Tex. Civ. App.—Waco 1980, no writ)). Memorial
Park and Green do not currently have an appeal pending in this court, and Memorial
Park has not brought this proceeding to prevent Green from interfering with the
enforcement of this court’s previous judgment. Therefore, we lack jurisdiction to
issue a writ of injunction against Green as requested by Memorial Park.
        Accordingly, the petition is dismissed for want of jurisdiction.


                                                                            PER CURIAM
November 29, 2018
Panel consists of: Bailey, C.J.;
Gray, C.J., 10th Court of Appeals 1;
and Wright, S.C.J.2

Willson, J., not participating.


        1
         Tom Gray, Chief Justice, Court of Appeals, 10th District of Texas at Waco, sitting by assignment
to the 11th Court of Appeals.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2